Citation Nr: 1721603	
Decision Date: 06/13/17    Archive Date: 06/23/17

DOCKET NO.  12-28 296	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for headaches, to include as secondary to service-connected posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Hampton, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1980 to March 1985.  This case comes before the Board of Veterans' Appeals (Board) on appeal of an August 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The Veteran testified before the undersigned Veterans Law Judge at a videoconference hearing in October 2016.  A transcript of the hearing has been associated with the record.

When this case was before the Board in December 2016, it was remanded for additional development.  The case is now again before the Board for further appellate action.

The record before the Board consists of electronic records within Virtual VA and the Veterans Benefits Management System.

The Veteran asserted entitlement to non-service-connected pension in July 2016.  A review of the record shows this issue has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2016).  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issue of entitlement to service connection for headaches is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.
FINDINGS OF FACT

1.  The Veteran's bilateral hearing loss has not manifested as auditory thresholds in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz of 40 decibels or greater, auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz of 26 decibels or greater, or speech recognition scores using the Maryland CNC Test of less than 94 percent in either ear at any time during the period of the claim.

2.  The Veteran's tinnitus is etiologically related to his military service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1110, 1154, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.385 (2016); see also Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

2.  The criteria for service connection for tinnitus have been met.  38 U.S.C.A. §§ 1110, 1154, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active duty.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2016).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303 (d) (2016).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2016); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

To deny a claim on its merits, the evidence must weigh against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Bilateral hearing loss

The Veteran instituted a claim for service connection for bilateral hearing loss in August 2012.  He was afforded a VA examination in March 2017.  Upon examination, puretone thresholds were as follows:




HERTZ



500
		1000
2000
3000
4000
RIGHT
15
20
15
25
25
LEFT
20
30
20
20
30

Speech discrimination was 94 percent in the right ear and 94 percent in the left ear.

The Board notes that for the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  See 38 C.F.R. § 3.385 (2016).

The Board observes that the March 2017 auditory thresholds detailed above do not meet the criteria for a hearing impairment disability under 38 C.F.R. § 3.385.  The Board has thoroughly reviewed the record, and has found there is no medical evidence showing auditory thresholds in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz of 40 decibels or greater, auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz of 26 decibels or greater, or speech recognition scores using the Maryland CNC Test of less than 94 percent in either ear at any time during the period of the claim.

Accordingly, although the Veteran may have some level of hearing loss, the Board must conclude that the Veteran does not have a hearing impairment disability for the purposes of applying the laws administered by VA.  

In this regard, the Board notes that "Congress specifically limits entitlement to service-connected disease or injury to cases where such incidents have resulted in a disability. . . .  In the absence of proof of a present disability there can be no valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  The Court has held that the current disability requirement is satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim even where the disability resolves prior to the Secretary's adjudication of the claim.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).

Because there is no evidence of a hearing loss disability for VA purposes in either ear at any time during the period of the claim, the claim for service connection for bilateral hearing loss must be denied.

In reaching its decision, the Board has duly considered the benefit-of-the-doubt doctrine, but has determined that a preponderance of the evidence weighs against the Veteran's claim.  As such, the doctrine is inapplicable and the claim must be denied.
 
Tinnitus

The Veteran seeks service connection for tinnitus, which he contends originated in service.

A review of the medical evidence clearly establishes a current diagnosis of tinnitus, and as such, the central issue is whether the Veteran's current disability originated during or is otherwise related to service.  The Veteran's service treatment records (STRs) are negative for evidence of tinnitus.  However, in its December 2016 remand, the Board determined the Veteran's reports of in-service noise exposure were credible.  Specifically, the Veteran reported loading and unloading military-related mail from airplanes, with their engines running, during a year-long detail at Turkey's international airport while stationed officially at the American Embassy in Istanbul. 

The Veteran was afforded a VA audiology examination in February 2017.  The examiner noted the Veteran's report of in-service noise exposure, but opined that the Veteran's tinnitus was less likely than not caused by or a result of military noise exposure.  In this regard, the examiner noted the Veteran's STRs were negative for reports of tinnitus and did not show any auditory threshold shifts. 

Although the Veteran's STRs do not show that he complained of tinnitus in service, and there is a medical opinion indicating that his tinnitus is not related to service, the Veteran has reported that he has had tinnitus since active duty.  The Veteran is certainly competent to report he noticed tinnitus in service and that it has continued ever since.  In the Board's opinion, the evidence supporting the claim is at least in equipoise with that weighing against the claim.  Accordingly, granting of service connection for tinnitus is in order.

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2014), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2016), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim. 

The record reflects that the Veteran's service treatment records (STRs), VA treatment records, and private treatment records have been obtained, to the extent they have been identified by the Veteran.  The Veteran has also been afforded appropriate VA examinations in relation to his claims.  In addition, he testified before the undersigned at a hearing in October 2016.

Neither the Veteran nor his representative has identified any outstanding evidence that could be obtained to further substantiate his claims.  The Board is also unaware of any such evidence.


ORDER

Entitlement to service connection for bilateral hearing loss is denied.

Entitlement to service connection for tinnitus is granted.


REMAND

Although further delay is regrettable, the Board finds that additional development is required before the Veteran's remaining claim is decided.

The Veteran has asserted entitlement to service connection for headaches.  In part, he has asserted his headaches were caused or have been aggravated by his service-connected PTSD.

In its October 2016 remand, the Board instructed the RO to afford the Veteran a VA examination to address this issue.  The examiner was requested to opine as to whether it was at least as likely as not that the Veteran's headaches were related to service, or, in the alternative, were caused or aggravated by his service-connected PTSD.

The Veteran was afforded a VA examination in February 2017.  The examiner noted the Veteran had been diagnosed with migraine headaches, but stated he was unable to confirm all of the Veteran's statements and diagnoses within his medical records.  The examiner stated that if there was an inadvertent omission of any relevant documents, the file should be returned for an addendum opinion.  The examiner did opine, however, that it was less likely than not that the Veteran's headaches were etiologically related to service or his PTSD.  In this regard, the examiner simply stated he did not believe there was evidence in the medical literature, consensus in the medical community, or evidence in the Veteran's particular case that supported a causal or aggravation relationship between his headaches and PTSD.

The Board notes that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  To be considered adequate, a medical examination report must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  In addition, a medical examiner is not free to simply ignore a veteran's lay statements recounting symptoms or events.  Dalton v. Nicholson, 21 Vet. App. 23 (2007).

Upon a review of the Veteran's medical records, the Board notes that in a May 2008 psychiatric evaluation report, the Veteran's reports that he had been diagnosed with migraine headaches prior to a head injury in the early 1990s were documented.  On the other hand, inpatient psychiatric treatment notes from April to June 2009 indicated the Veteran had difficulties in attention and concentration, as well as headaches and dizziness, related to a past head injury.  Importantly, however, a January 2010 psychiatric evaluation listed "psychogenic headaches" as a diagnostic impression.

The Board notes that "psychogenic" is defined as being produced or caused by psychological factors.  See DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 1549 (32d Ed. 2012).  Thus, while there is some indication the Veteran's headaches may be related to a post-service head injury, there is also medical evidence indicating the Veteran suffered from migraine headaches prior to that injury, as well as evidence showing his headache symptoms may be related to psychological factors.

A review of the VA examination report shows the examiner overlooked or was unable to review these relevant records.  In addition, the Board notes the examiner did not address the Veteran's October 2016 hearing testimony to the effect that a lack of sleep caused by his service-connected PTSD contributed to his headache symptoms.  

Under these circumstances, the Board finds that the February 2017 VA examination report is inadequate for adjudication purposes.  Accordingly, a remand is warranted for an additional medical opinion, following an additional examination if deemed necessary, addressing the relationship, if any, between the Veteran's headaches and his service-connected PTSD.

Accordingly, this case is REMANDED to the RO or the Appeals Management Center (AMC), in Washington, D.C., for the following actions:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The RO or the AMC should undertake appropriate development to obtain any outstanding records pertinent to the Veteran's claim.  If any requested records are not available, the record should be annotated to reflect such and the Veteran notified in accordance with 38 C.F.R. § 3.159(e).

2.  Then, the RO or the AMC should forward the Veteran's claims file to the February 2017 headaches examiner, or, if he is not available, to another qualified examiner.  All pertinent evidence of record must be made available to and reviewed by the examiner.  Any indicated tests and studies should be performed.  If the examiner determines an additional examination is indicated, such an examiner should be scheduled.

Following a review of the relevant records and lay statements, and an additional examination if deemed necessary, the examiner should identify all headache disabilities present during the period of the claim. 

With regard to each identified headache disability, the examiner should state whether it is at least as likely as not (50 percent probability or greater) that the disability was incurred in or is otherwise etiologically related to the Veteran's military service.

Then, the examiner should state whether it is at least as likely as not (50 percent probability or greater) that each identified headache disability was proximately caused by the Veteran's service-connected PTSD.

If not, the examiner should state whether it is at least as likely as not (50 percent probability or greater) that each identified headache disability has been aggravated (permanently worsened beyond its natural progression) by the Veteran's service-connected PTSD.

If aggravation is found, to the extent possible, the examiner should provide an opinion as to:

a) the baseline manifestations of each identified headache disability prior to aggravation; and

b) the increased manifestations which, in the examiner's opinion, are proximately due to the Veteran's service-connected PTSD.


In providing his or her opinions, the examiner must address the Veteran's assertions that the sleep loss caused by his service-connected PTSD has worsened his headaches.  

The examiner must also address a May 2008 treatment note showing the Veteran reported he was diagnosed with migraine headaches prior to his head injury in the early 1990s.

The examiner must also address a January 2010 psychiatric evaluation showing a diagnostic impression of "psychogenic" headaches.

The examiner must provide a rationale for any proffered opinion.  If the examiner is unable to provide any required opinion, he or she should explain why.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation as to why this is so.  If the inability to provide a more definitive opinion is the result of a need for additional information, the examiner should identify the additional information that is needed.

3.  The RO or the AMC should also undertake any other development determined to be warranted.

4.  Then, the RO or the AMC should readjudicate the issue on appeal.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be afforded the requisite opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).



Department of Veterans Affairs


